Citation Nr: 1214985	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-23 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2012, the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  

The issues of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the course of the Veteran's claim and appeal, right ear auditory thresholds were measured as 10, 15, 25, 40, and 40 dB at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech discrimination was measured as 96 percent for the right ear using the Maryland CNC Test.  

2.  The Veteran's right ear hearing loss disability had onset during his active service.  

3.  The Veteran has tinnitus which began during his active service.  

4.  The Veteran's sinusitis did not preexist his entrance into active service, did not manifest during his active service, and is not etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As to the claims of entitlement to service connection for tinnitus and a right ear hearing loss disability, the Board grants service connection in the instant decision.  An analysis as to whether VA's duties to notify and assist were met with regard to those claims is therefore not necessary because any defect in meeting those duties could not have resulted in prejudice to the Veteran.  In short, the purpose of the notice and assistance has been met; the claims have been more than substantiated; they are granted.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
VA received the Veteran's claim of entitlement to service connection for tinnitus, right ear hearing loss, hemorrhoids, sinus condition, and chronic headaches in May 2008.  In June 2008, the RO sent a letter to the Veteran providing him with notice as to the evidence necessary to substantiate his claims and his and VA's respective duties in obtaining evidence.  That letter met VA's duty to notify in this case.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  Either with VA's assistance or by the Veteran's own submissions, records of private treatment received from Central Park Surgery Center, Scott and White treatment providers, and "T.C.," M.D, have been added to the claims file.  

VA has not afforded the Veteran an examination or obtained an expert opinion with regard to his claim of entitlement to service connection for sinusitis.  The evidence does not establish that an event, injury, or disease related to sinusitis occurred in service and the evidence establishes that sinusitis did not manifest until many years after separation from active service.  VA thus has no duty to provide an examination or obtain an expert opinion with regard to this claim.  

It is noted here that in July 2008 VA did provide the Veteran with an examination and obtain an expert opinion with regard to his claim of entitlement to service connection for headaches and service connection was established for headaches in a September 2010 rating decision.  In that examination report, the examiner provided unsolicited remarks regarding the Veteran's sinusitis.  Those remarks were based on an inaccurate history provided to the examiner by the Veteran.  That the examiner included the remarks does not trigger VA's duty to provide the Veteran with a VA examination or obtain an expert opinion with regard to his claim of entitlement to service connection for sinusitis and the remarks do not constitute an inadequate examination with regard to that claim.  Because a more extensive explanation is better understood in the context of analyzing whether service connection is warranted for sinusitis, the Board provides a more extensive explanation in the service connection section of this document.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service connection

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


II.A.  Right hear hearing loss disability

The Veteran contends that he has a right ear hearing loss disability as the result of exposure to noise during his active service in the U.S. Air Force.  Service personnel records document the Veteran's occupation during service as an Aerospace Ground Equipment Repairman, an occupation not inconsistent with his testimony of exposure to aircraft noise during service.  Therefore, the Board finds as fact that the Veteran was exposed to loud noise during his active service.  

As noted above, service connection can be established for disability due to injury or disease incurred during service.  Because there is conflicting evidence as to whether he has a hearing loss disability, the Board first addresses that element.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency auditory thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least these of these relevant frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  In the discussion below, when the Board refers whether or not the Veteran has a hearing loss disability, it is with this regulatory definition in mind.  

Post service, the earliest relevant evidence as to this element is a June 2002 letter addressed to Dr. T.C. in which "W.B.,"M.D. noted the Veteran's report of decreasing hearing in the right ear affecting his ability to hear voices using the telephone.  Dr. W.B. reported that the Veteran's hearing was good except in the right ear between 2000 and 6000 Hz and that his hearing bottomed out at 30 dB.  Dr. W.B. defined this as a mild hearing loss.  This is not evidence that the Veteran did or did not have a hearing loss disability of his right ear as defined by VA regulation.  It is evidence only that at some point between 2000 and 6000 Hz the threshold levels reached 30 dB.  

In July 2009, VA afforded the Veteran a VA compensation and pension (C&P) audiology examination.  This examination was in response to his claim of entitlement to service connection for a right ear hearing loss disability.  The examiner indicated that the claims file had been reviewed and recorded a relevant history from that claims file and from interview with the Veteran.  Auditory thresholds in the right ear were measured as 5, 5, 20, 35, and 25 dB, at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Right ear speech recognition using the Maryland CNC test was 96 percent.  The examiner diagnosed mild sensorineural right hear hearing loss.  The auditory thresholds and the word recognition scores are evidence that the Veteran does not have a right ear hearing loss disability as defined by regulation.  The examination report is therefore evidence against his claim.  

Also of record is an October 2009 letter from "J.C.," a private audiologist.  J.C. reported that the Veteran had seen her for an audiology evaluation on September 30, 2009.  She stated that results of the evaluation revealed mild to moderate high frequency sensorineural hearing loss in the right ear and normal hearing in the left ear.  She stated that, using the Maryland CNC word recognition lists, the Veteran demonstrated maximum speech understanding of 96 percent for the right ear.  Included with that letter are auditory threshold responses from audiometric testing.  Auditory thresholds for the right ear were 10, 15, 25, 40, and 40 dB at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech discrimination was 96 percent for the right ear using the Maryland CNC Test.  These results show that the Veteran has a right ear hearing loss disability.  Therefore it is evidence favorable to his claim as to whether or not he has a right ear hearing loss disability.  

VA afforded the Veteran another C&P audiology examination in July 2010.  This examination was in response to an October 2009 claim of entitlement to service connection for left ear hearing loss; a claim that was denied in a December 2009 rating decision, was not appealed, and is not before the Board.  Notwithstanding the later claim, the report is relevant to the issue of whether service connection for right ear hearing loss is warranted because the report contains audiometric test results.  

The examiner indicated that he had reviewed the Veteran's claims folder and he recorded relevant data found in the claims folder.  The report also indicates that the examiner conducted an interview with the Veteran.  Right ear auditory thresholds and speech recognition scores were identical to those listed in the July 2009 report.  The examiner diagnosed mild sensorineural right ear hearing loss.  The puretone thresholds and the word recognition scores are evidence that the Veteran does not have a right ear hearing loss disability as defined by regulation.  The examination report is therefore evidence against his claim.  

There is a conflict in these reports in that the private audiology test results indicate that the Veteran has a right ear hearing loss disability for VA purposes and the two VA examination reports indicate that he does not have a right ear hearing loss disability for VA purposes.  Resolving the conflict in evidence the Board does not find to be as simple as merely affording the two VA examinations more weight than the private audiology examination because there are two sets examination results unfavorable to his claim and only one set of examination results favorable to his claim.  Significantly, the difference between the values recorded for 3000 Hz is only 5 dB, which, given that all values are provided in those examinations in increments of 5 dB, is one increment.  Because the difference in the test results showing a right hearing loss disability and that test results showing no right ear hearing loss disability are minimal, and there is no evidence that the private examination report is flawed or that the VA examinations are inherently superior - the Board finds the evidence to be in relative equipoise.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence establishes that he does have a right ear hearing loss disability for VA purposes.  

Having established that the Veteran has a current right ear hearing loss disability and that he was exposed to loud noise during service, a fact that the private audiologist stated is related to his hearing loss disability, the first and second elements of a service connection claim are satisfied.  Now the Board turns to the nexus element.  

The July 2009 VA examination report did not include a nexus opinion because the examiner stated that the test results indicated that the Veteran did not have right ear hearing loss that met VA's criteria for disability so no opinion was necessary.  The July 2010 VA examination report also did not include a relevant nexus opinion.  

J.C. did provide an opinion.  She concluded that it is at least as likely as not that the Veteran's military noise exposure contributed to his right ear hearing loss.  She took into consideration review of his military service records and stated "he demonstrated a 20-25 dB threshold shift at 3 kHz and 4 kHz in the same ear upon separation from service."

Service treatment records include audiology results from four different times.  Because the only frequencies of particular interest in this case are 3000 Hz and 4000 Hz, the Board will restrict its analysis to puretone test results for those frequencies.  

First, the March 1968 report of medical examination documents auditory thresholds of negative 5 dB for 3000 Hz and 0 dB for 4000 Hz.  November 1969 test results included thresholds of 20 dB at 3000 Hz and 30 dB at 4000 Hz.  An audiogram from January 1970 documented that the Veteran had a 15 dB threshold at 3000 Hz and a 20 dB threshold at 4000 Hz.  November 1970 test results document a 20 dB threshold at 3000 Hz and a 25 dB threshold at 4000 Hz.  The report of medical examination for purposes of  separation from active service in August 1972 documents the same results as were documented in November 1970.  

There is no indication in the March 1968 report or in the attached audiogram as to whether the Rudmose Audiometer was calibrated according to American Standard Association (ASA) units or to International Standards Organization (ISO) units.  The Board mentions this because calibration according to the different units yields different numbers for the same measurement.  For example, to convert from ASA to ISO units, 10 is added to results at 3000 Hz and 5 is added to results at 4000 Hz.  This would mean that if the March 1968 results were obtained from an audiometer calibrated in ASA units, the relevant values after conversion to ISO units would be 5 dB at 3000 Hz and 5 dB at 4000 Hz.  

All reports other than the March 1968 report indicate that the results were based on ISO calibration.  In general it is assumed that audiometers used by service departments were calibrated in ISO units after October 1967.  There is nothing in the March 1968 documentation to explicitly indicate otherwise.  Thus, the Board concludes that all results from service were obtained from ISO unit calibrated audiometers.  

The Board finds J.C.'s statement that there was a 20-25 dB shift at 3000 and 4000 Hz between the Veteran's auditory thresholds at entry into service and at separation from service is an accurate statement.  Even if the audiometer calibration was in AS units for the March 1968 test there would still exist a 15 to 20 dB shift; indicating to the Board that there had been a measurable decrease in the Veteran's hearing acuity during service.  J.C.'s opinion can be summed up as concluding that the Veteran's current right ear hearing loss is at least as likely as not due to service because he was exposed to loud noise during service and his threshold shifts at 3000 and 4000 Hz underwent meaningful increase during service.  It appears that J.C. had sufficient facts and data before her, that she reliably applied reliable medical principles to those facts and data, and she has provided compelling reasoning for her conclusion.  The Board thus affords her nexus opinion considerable probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This evidence is sufficient to satisfy the nexus element of a service connection claim.  

The Board is aware that n an August 1972 report of medical history for the purpose of separation from active service, the Veteran checked selection boxes indicating that he did not then have nor had previously had any ear trouble or hearing loss.  This response however is not so significant as to outweigh the nexus opinion provided by J.C.  Whether the Veteran saw the shift in hearing as significant enough to report at that time is unknown and unknowable.  The August 1972 report of medical history is therefore afforded little probative weight.  

As all elements necessary for service connection for right ear hearing loss have been met, the appeal as to this issue must be granted.  


II.B.  Tinnitus

During the January 2012 hearing before the undersigned the Veteran testified that he suffers from tinnitus and first noticed it during active service.  In response to a question during that hearing, as to when he started noticing ringing in his ears, the Veteran testified that he was accustomed to hearing a whistling type noise while on the flight line but would also hear a ringing when he went home at night.  He also testified to the effect that it seemed like a normal part of his work environment to hear the ringing.  

Service treatment records do not include any reports that the Veteran complained of tinnitus, the only reference to the term is in a November 1969 entry.  That entry documented the Veteran's complaints of dizziness and slight headache but indicated that there was no hearing loss or tinnitus.  In an August 1972 report of medical history for the purpose of separation from active service, the Veteran checked selection boxes indicating that he did not then have nor had previously had any ear trouble or hearing loss.  Of note, is the report of medical history form did not include any category for whether or not the person experienced tinnitus (or ringing in the ears).  

Clear from the record is the Veteran has had difficulty with hearing voices on the telephone for some time, including well before he filed his claim in 2006.  This is shown by the June 2002 letter in which Dr. W.B. noted the Veteran's reported difficulty in this regard.  Whether a layperson would be informed enough to identify tinnitus or to separate the effects of tinnitus from hearing loss as to difficulty in understanding speech on a telephone is debatable.  What is not debatable is that the Veteran sought treatment for auditory difficulty long before he filed a claim for VA benefits.  Taking these facts together, the Board views this evidence as consistent with disability due to tinnitus.  

The July 2009 report of C&P audiology examination includes a diagnosis of bilateral tinnitus.  This reports also include that there were no reports of tinnitus in the service treatment records and that the Veteran was unsure as to when the tinnitus began.  The examiner noted a history of military noise exposure and that the Veteran denied any occupational and/or recreational noise exposure subsequent to his military service.  The examiner opined that it is less likely than not that the Veteran's tinnitus is related to his military service.  

The sole rationale for this conclusion was that there were no complaints of tinnitus found in the service treatment records.  The Board affords this examination report minimal probative value because the rationale is no more than an opinion that if the Veteran had tinnitus during service he would have reported it during service.  But whether the Veteran would have considered the ringing to be significant enough to report at that time is not known or knowable.  He has testified that he thought that the ringing was merely part of his work environment.  His lack of reporting tinnitus during service is simply not a meaningful reason for determining that he did not have tinnitus during service.   

J.A., the private audiologist, opined in her October 2009 letter that it is at least as likely as not that the Veteran's current tinnitus was contributed to by his noise exposure during military service.  She provided no rationale for this conclusion so her opinion is also of little probative value.  The examiner's opinion and rationale found in the July 2010 audiology C&P examination is identical to that found in the July 2009 report and is therefore of little probative value.  

All experts in this case appear to agree that the Veteran has tinnitus, or at least, according to J.A., that there is no objective test for tinnitus.  The expert evidence in this case is of little value, depending, at best, on reasoning that it is unlikely that he had tinnitus during service because he did not report it during service.  That being said, the medical evidence is not the only relevant evidence on this issue.  The most probative evidence in this case is the Veteran's testimony.

The Veteran testified that he first experienced ringing in the ears during service.  His testimony that he viewed the ringing in his ears as part of his work environment but noticed that he also had ringing in the ears in the evening when he left work, the Board finds to be evidence that his tinnitus had onset during service.  It has been considered that the July 2009 examination report includes a note that the Veteran was unsure of when the tinnitus began.  That note however does not establish that the tinnitus was not present during service and does not provide any distinction as to whether he could not provide specificity as to onset of tinnitus as opposed to onset at some time during the course of his active service.  The Board finds the Veteran's testimony to be the most probative evidence as to when his tinnitus began.  

Based on the above discussion, it is clear that the preponderance of evidence shows that the Veteran's tinnitus had onset during his active service and is related to noise exposure from aircraft during service.  Hence, his appeal at to this issue must be granted.  


II.C.  Sinusitis

In his May 2010 substantive appeal, the Veteran contended that service connection is warranted for sinusitis based on notes in service treatment records; specifically in a March 1968 document and in November 3, 1969 and April 1971 treatment records.  He also contended that his report to sick call on June 28, 1972 for headaches coupled with a July 8, 2009 VA C&P examination report supports a grant of service connection for sinusitis.  He expressed his opinion that his sinus problems were exacerbated by the heat and dust at one of his duty stations, along with his work environment in service, which he reported exposed him to jet fuel and fumes, cleaning solvents, and dust stirred up by aircraft.  

In that substantive appeal the Veteran contended that his frontal headaches, diagnosed on June 28, 1972, were actually signs of sinus problems that went undiagnosed during service and that "[i]n Aug, 1972 my separation exam noted, history of tension headaches and dizzy spells that was never diagnosed."  He then referred to tension headaches diagnosed during the July 8, 2009 C&P examination, stating as follows:  

On July 8, 2009 I went to VA for Compensation & Pension Exam where the Doctor said that my headaches were tension headaches which are related to my chronic sinusitis.  The same tension headaches that was noted on my separation exam Aug 1972.  I therefore contend that my tension headaches, dizziness, lost (sic) of hearing was never diagnosed.  Therefore I was never treated for sinusitis and it became chronic for like (sic) of treatment even though I noted going into the AF that I had sinus.  

During the hearing before the undersigned, the Veteran's representative asked him if he had sinusitis prior to service.  The Veteran replied "[y]eah.  I mean yes Sir I - what - just occasional stuff you know - " and "You know it was really was no runny nose.  It's just a stuffy nose from time to time."  When asked by his representative if he currently had sinusitis and why he believed it was related to his military service, the Veteran testified as follows:  

I have what you call chronic sinusitis now.  When I went in you know I did indicate to them and tell them I had a little sinus problem.  Well over the years I kept going to the doctor complaining that I was dizzy and that I had headaches and stuff and on a number of occasions that it seems like when I went in they were always trying to treat me or find out if I had a head injury or something - - some kind of trauma to the head and so I think that because they never did diagnose me with it I always had it but they've always looking for something else and you know I was stationed in places like Arizona with there's a lot of dust and stuff and that which aggravated my sinuses.  I think one time I went to the doctor and one doctor did put me on some kind of - - he gave me a supply of medicine for sinuses and stuff but all the other times I went they were looking from some kind of head trauma or something.  

And I think the dizziness and headaches you know that's part of you can't breathe real good and so you get a little dizzy and then you get sinus headaches and you got infection and stuff and so they just kept looking for something that wasn't there when in reality you know I mean I had these sinus symptoms that went untreated and so since they went untreated I deemed that they got worse.  

His representative rephrased his response as alleging that the service medical personnel paid more attention to his headaches than his sinuses.  

The Veteran testified that since his military service he has had two sinus operations.  He testified that the first surgery was in 2007.  He also reported that he had been taking medication, such as Alka Seltzer Plus, for his sinuses for a long time.  When asked if any of his physicians had related his current sinus problems to service, the Veteran testified that he had not had any discussions with his physicians to that effect. 

The Board now turns to a review of the service treatment records.  A discussion of the Veteran's statements is provided after the service and post-service treatment records are discussed.  

Service treatment records do not include mention of sinus symptoms and include no diagnosis of sinusitis; chronic or acute.  In a report of medical history, from March 1968 when the Veteran was accepted into active service, the Veteran checked a selection box indicating that he either then had or had previously had sinusitis.  In a section of the form for a physician's summary and elaboration of pertinent data, a medical professional listed "nasal stuffiness & drainage intermittently."   

A March 1968 report of medical examination conducted when the Veteran was examined for acceptance into active service includes a normal clinical evaluation of his sinuses.  

Statute provides that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Regulation provides that only such condition as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2012).  

The March 1968 report of medical history is not an examination report, it is a history report filled out by the Veteran with comment by a medical professional.  A statement on the report therefore does not constitute a noting for the purposes of 38 U.S.C.A. § 1111.  The Veteran's sinuses were found to be normal upon clinical evaluation as documented in the March 1968 examination and there is no mention of sinusitis on the medical examination report.  Hence, sinusitis was not noted at entrance into service.  

There is no clear and unmistakable evidence that sinusitis existed prior to entrance into service.  Clear and unmistakable evidence means that the evidence "'cannot be misinterpreted and  misunderstood, i.e., it is undebatable.'"  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v.West, 12 Vet. App. 254, 258-59 (1999).  The "clear and unmistakable" evidence standard is an onerous one.  Id.  Service treatment records contain no findings of sinusitis.  The only evidence of preexisting sinusitis are the Veteran's own opinion, stated many years after service and his endorsement of a selection box on the report of medical history.  Given the findings in the entrance examination report and the lack of any findings of sinusitis during service or until many years after service, the Board concludes that there is no clear and unmistakable evidence of sinusitis preexisting service.  Therefore, the Veteran was sound in this regard at entrance into active service.  

Service treatment records document that the Veteran reported for sick call on November 3, 1969 with complaints of an eight month history of loss of balance and dizziness associated with slight headache but without tinnitus or hearing loss.  Physical examination was conducted but there are no findings of sinusitis, and the Veteran's sinuses are never mentioned.  He was sent for x-rays of the skull and labyrinths.  An x-ray report from November 3, 1969 documents only that there were no new findings and to get a tomography study of the left canal.  A radiology report from November 5, 1969 includes no findings of pathology and no mention of the Veteran's sinuses.  He was seen at sick call on November 5, 1969 and prescribed Dramamine for his dizziness.  

Contrary to the Veteran's contentions, the November 1969 service treatment records are not evidence favorable to his claim.  Those notes document treatment for dizziness and associated headaches.  There is no mention of any sinus problems.  

In February 1970 the Veteran sought treatment for dizziness.  He described the episodes as of less than one minute duration and reported that they occurred when he stooped and arose from a sitting position.  There was no history of trauma or loss of consciousness.  Physical examination was within normal limits.  His nose and larynx were okay; sinuses were non-tender.  He was seen in August 1970 for swollen glands.  He reported that he felt okay.  Although the notes are nearly illegible, at most they document adenopathy.  He was to return to clinic in two weeks.  September 1970 notes document that the Veteran had no complaints.  Adenopathy was no longer present.  

These notes are evidence of dizziness only.  The medical professionals examined the Veteran and there are findings of non-tender sinuses, indicating to the Board that if the Veteran had sinusitis at that time it would very likely have been discovered.  These notes do not support a finding of sinusitis during service.  

Contrary to the Veteran's contentions, the April 1971 service treatment notes are also not evidence of sinusitis.  On April 12, 1971 the Veteran sought treatment at an emergency clinic.  The treatment note states, in its entirety as follows:  "Swollen gland - "suspects Mumps."  TPO________.  Swollen gland - x 1 day.  Phgnx - benign  Neck supple  Imp URI  Actifed."  This is evidence that the Veteran had an upper respiratory infection and was prescribed Actifed.  It is not evidence of sinusitis, either chronic or acute because it does not mention sinusitis or refer to the Veteran's sinuses.  This is the only reference in the treatment records to any upper respiratory infection or symptoms.  It is not evidence of any chronic condition.  It is not evidence of sinusitis.  

June 28, 1972 service treatment notes document the Veteran's report of bad frontal headaches relieved by aspirin.  He complained of headaches.  He did not complain of sinus symptoms.  Physical examination yielded an impression of tension headaches.  There are no findings involving the Veteran's sinuses.  He was prescribed Darvon.  July 3, 1972 treatment notes document follow up for headaches.  He reported that he was still suffering from headaches and that Darvon had not been much help.  The clinician stated "will try Librium."  There are no later reports of headaches in the service treatment records and the Veteran's headaches were never attributed to his sinuses.  These notes are not evidence of sinusitis because the Veteran's sinuses are never mentioned.  

In an August 1972 report of medical history for the purpose of separation from active service the Veteran checked a selection indicating that he did not then have nor had ever had sinusitis.  The only affirmative selection he made in this form was for frequent or severe headaches.  In a section for physician's summary or elaboration of all pertinent data, a medical officer stated that he had a history of tension headaches treated with Darvon.  Also noted was that he had short duration of dizzy spells dating back to February 1970, with no trauma diagnosed, and an impression of no disease; no treatment.  An August 1972 report of medical examination for the purpose of separation from active service includes a normal clinical evaluation of the Veteran's sinuses.  The same notations that were recorded in the August 1972 report of medical history are found in a note section in the report of medical examination.  

These service treatment records the Board finds to be highly probative evidence against his claim.  The records show that he had no preexisting sinusitis when he was accepted into active service, had no sinusitis episodes at any time during his active service, and did not have sinusitis at separation from active service.  The records tend to show that the Veteran was diligent in reporting medical problems as there are numerous entries for a variety of symptoms.  As he reported for treatment for such problems as headaches and dizziness, and was examined in response to those reports, it is reasonable to expect that if he did have sinusitis, whether acute or chronic, it would have been mentioned.  The complete absence of reference to treatment for sinusitis and the normal clinical evaluations at entrance and separation from service are therefore afforded considerable probative weight unfavorable to his claim of entitlement to service connection for sinusitis.  Not only was the clinical evaluation of his sinuses normal but, by the medical history report it is clear that the Veteran did believe that he had sinusitis.  

The Veteran's contention that he was misdiagnosed during service and that what he really suffered from was sinusitis, is afforded only the most minimal of probative weight.  Medical professionals clearly were making efforts to treat him and to discover the cause of his headaches and dizziness.  This is shown by the radiology reports and by the treatment with Darvon, Dramamine, and Librium.  It does not follow that the medical professionals would have gone through these steps but overlooked whether or not he had sinusitis.  What is reasonable is that there was simply no indication of sinusitis.  The Board finds the treatment notes more probative than the Veteran's speculation as to what condition he might have had during service that manifested as headaches.  This is because the treatment records document the efforts of persons with medical training; essentially experts, while the Veteran has not demonstrated any such training.  But more importantly, the records were created contemporaneous to the time in question and address his symptoms and clinical picture present at that time, as opposed to the Veteran's statements, which come decades after the fact.  

Post service, the earliest relevant records are from the Scott and White emergency department and dated in December 1993.  He reported slight headache which he stated was mainly over his sinuses.  He had a dry cough and congestion and stated that he felt warm at times.  Physical examination revealed slightly congested ears and a red and inflamed throat.  X-rays of his sinuses showed left maxillary sinusitis.  Diagnoses were maxillary sinusitis and possible viral syndrome.  

Notes of treatment by Dr. T.C. document that the Veteran was assessed with allergic rhinitis six years later, in May 1999.  In July 1999 he reported that he was coughing up green and yellow mucous, had chills, nausea of five days, and nasal and left ear congestion.  September 1999 notes  document an assessment of sinus infection.  November 1999 treatment notes document allergy symptoms, sinus tenderness, and headaches.  Objectively he had nasal congestion; enlarged turbinates and meatus, bilaterally; Oropharynx with post nasal drip;, and no sinus tenderness.  Assessment was allergic rhinitis.  The next relevant entry is a December 2001 note documenting his report of nasal congestion, cough, and chills.  He was assessed with bronchitis.  There is no mention of his sinuses.  

The first evidence of sinusitis after the 1993 treatment is therefore the September 1999 treatment records.  After that, the next evidence is found in September 2003 notes from Dr. T.C.  The Veteran complained of sinus infection.  Assessment was chronic sinusitis.  This is the earliest evidence of chronic sinusitis.  There are later assessment of sinuses by Dr. T.C.  

Of record is a report of a September 2007 operation at Central Park Surgery Center.  Preoperative diagnoses were deviated nasal septum and bilateral chronic polysinusitis.  Procedures performed were nasoseptal reconstruction, bilateral endoscopic total ethmoidectomies, bilateral endoscopic middle meatal maxillary anstrostomies, and bilateral endoscopic sphenoidotomies.  There is no reference to onset of sinusitis in the remote past.  

These records tend to show that the Veteran had one episode of sinusitis in 1993, some twenty years after separation from active service, another instance of sinus infection in 1999, and then sinusitis diagnosed as chronic in 2003.  Given that he was treated for these symptoms it is reasonable to find that if he had chronic sinusitis as of 1993, it would have been diagnosed.  These records show that he has had chronic sinusitis but the failure to mention chronic sinusitis prior to 2003, in the context of his treatment for various upper respiratory symptoms, tends to show that he did not have chronic sinusitis until many years after service.  These records are evidence against his claim because the records tend to show that his sinusitis manifested many years after separation from active service.  

In June 2009, the RO requested VA C&P audiological and neurological examinations.  The request specifically stated that the issues for which a medical opinion was requested were hearing loss, tinnitus, and headaches.  There is no mention anywhere in the request that the RO intended to afford the Veteran an examination with regard to his claim of entitlement to service connection for sinusitis.  

Of record is the report of a July 2009 VA C&P neurological disorders examination.  The examiner noted a history reported by the Veteran that included not only his headaches but also his reports of sinus infections from 1971 forward.  Following examination, the examiner diagnosed chronic maxillary sinusitis and tension headache dating to 1971 largely related to chronic sinusitis.  The examiner stated in a discussion that the Veteran had chronic maxillary sinusitis with secondary frontal headaches.  

The examiner did not indicate that the claims file had been reviewed.  Nor is there any statement in the report that refers to information contained in the service treatment records.  Rather it is clear to the Board that the examiner's reference to sinus infections from 1971forward is based solely on the Veteran's report.  It would appear from this report that the Veteran's sinusitis is related to his active service.  However, the Board finds the report to be based on an inaccurate history provided by the Veteran.  In short, the Board finds the Veteran's report to the examiner to not be credible.  Therefore, the report to the extent that it relates his current sinusitis to service, has no probative value because it is based on incorrect facts.  The Board also finds VA to have no duty to provide an additional examination merely because the examiner provided an inaccurate report as to a question that had not been asked by the RO.  The Board explains these conclusions in more detail in the following paragraphs.  

First, the Veteran reported to the examiner that he had sinus infections beginning in 1971.  This is not what is reflected in the service treatment records.  As noted above, he was not diagnosed with or treated for sinus infections or sinusitis during service.  The Veteran is aware of this fact as demonstrated by his testimony during the January 2012 hearing.  He testified that he was not diagnosed or treated for sinusitis during service, offering his theory that the service medical personnel were more concerned with whether or not he had head trauma or some other condition, but not sinusitis.  

His report to the examiner in July 2009 thus is either a known misrepresentation of the facts of his service, or his own after-the-fact interpretation of what condition he might have had during service that manifested as headaches at that time.  The service treatment records are complete, he was evaluated for headaches and dizziness during service; it does not follow that the medical personnel would send him to radiology for x-rays and a tomography study, and treat him with Darvon, Dramamine, and Librium if he had sinusitis but never mention sinusitis.  If the Veteran indeed had sinusitis during service, or even believed that he did at the time of his service, it does not follow that he would indicate, as to the specific category of sinusitis in the report of medical history, that he did not have sinusitis at the time of separation from service and had not ever had sinusitis.  What the Veteran has done is report to the examiner in July 2008 his unfounded and unsupported speculation that he really had sinusitis during service and was simply not diagnosed with sinusitis; furthermore he apparently offered this speculation as if it were fact.  

Because the examiner's report of sinusitis during service is based solely on the speculation of the Veteran and completely contrary to his service treatment records which document the very symptoms that the Veteran now reports as sinusitis, the Board finds any reported connection between his headaches during service and sinusitis during service to be without any probative value.  

Here, the Board finds only that the impression of "[t]ension headache dating to 1971 largely related to the chronic sinusitis" is of no probative value to establish that the Veteran had chronic sinusitis in 1971.  Whether his headaches are now related to chronic sinusitis is not an issue before the Board and is not relevant to the issue of service connection for sinusitis.  What is relevant is that the Veteran did not have sinusitis in 1971 and therefore his headaches during service could not be related to sinusitis in 1971.  

That the July 2008 examination report provides an inaccurate statement of sinusitis during active service, and a consequent positive nexus statement, does not mean that VA has a duty to provide the Veteran with an examination to determine if his sinusitis is related to service.  The Board has considered the Veterans Court's explanation that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the instant case, VA did not ever provide an examination with regard to the claimed disability - sinusitis.  What VA provided was an examination with regard to a claim of service connection for a separate disability - headaches.  This, then is not a case where VA provided an examination for the claimed disability and then later determined that one was not necessary.  Rather, in this case, VA has never provided an examination with regard to the Veteran's claim of entitlement to service connection for sinusitis.  

The mere misrepresentation of facts to an examiner who was examining the Veteran for headaches does not then place upon VA a duty to provide an examination with regard to the claim of entitlement to service connection for sinusitis.  Here, the evidence is against a finding that the Veteran ever had sinusitis during service or until many years after separation from active service.  Given the service treatment records and the Veteran's acknowledgment that he was never treated for sinusitis with regard to his headaches, even if an examiner opined that the Veteran had headaches during service and was misdiagnosed and really had sinusitis, such an opinion could not be based on anything but speculation.  Such speculative opinions do not give rise to a grant of service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  His single treatment for an upper respiratory connection could not be transformed into sinusitis present during service other than through speculation.  Hence, a medical examination and opinion in this case could not change the outcome.  The presence of the July 2008 neurological examination report in the claims file does not alter VA's duty to assist with regard to the Veteran's claim of entitlement to service connection for sinusitis.  

The Board has not ignored the Veteran's statements that he believes exposure to fuel, fumes, solvents, dust, and the climate of his duty station or stations caused his sinusitis.  The Board however finds his opinion in this regard to not be competent evidence.  Here, the Veteran has not provided any evidence demonstrating expertise in medical matters.  His opinion is therefore that of a layperson.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

Whether exposure to chemicals, fumes, climate, dust, or other environmental conditions cause chronic sinusitis is not readily observable by the five senses.  It is well known that scientists and physicians conduct extensive and repeated studies with regard to whether diseases are caused by such exposures.  The Board therefore concludes that whether such exposure causes chronic sinusitis is not a simple question.  For these reasons the Board finds the Veteran's opinion in this regard to not be competent evidence.  

Finally, the Board notes that the electronic portion of the Veteran's claims file includes VA treatment records dated after the RO last reviewed the claim of entitlement to service connection for sinusitis in September 2010.  Those records provide no evidence as to whether the Veteran had sinusitis during or whether his sinusitis is related to his active service.  Hence, the records are not pertinent to the claim and there is no requirement that the RO review the records in the first instance.  38 C.F.R. § 20.1304(c) (2011).  The VA treatment records that were of record prior to the September 2010 supplemental statement of the case are also not probative on the issue of onset of sinusitis during service or a relationship between his current sinusitis and his service.  

The Board finds the preponderance of evidence to show that the Veteran did not have sinusitis prior to service, did not have sinusitis during service, and did not have sinusitis until many years after service.  There is no probative evidence of record showing that his sinusitis is etiologically related to his active service.  Although service connection is in effect for headaches there is no evidence, or even argument, of record to the effect that his sinusitis is caused by or aggravated by a service-connected condition.  For these reasons, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.  

Service connection for right ear hearing loss is granted.  

Service connection for sinusitis is denied.  


REMAND

A.  PTSD

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2011).

The Veteran contends that he suffers from PTSD due to two incidents.  First, a preservice incident in which he accidently struck a pedestrian with a motor vehicle causing the pedestrian's death.  Second, a pilot trapped in a burning cockpit during service in Vietnam that the Veteran alleges he witnessed.  

In an August 2008 writing, the Veteran reported that the incident involving the pilot occurred either at CCK Air Force base in Taiwan or at Tan Son Nhut in Vietnam.  In his May 2010 substantive appeal, the Veteran testified that he was sent on temporary assignment (TDY) to Vietnam Air Force bases for a total of 3 months in 1972; one month at DaNang, one month at Tan Son Nhut, and one month at Cam Ranh.  He reported his belief that it was at Tan Son Nhut Air Base between June and July 1972 when he witnessed the above described incident.  

During the hearing before the undersigned the Veteran testified that the alleged in-service stressor occurred during the time that he was stationed overseas at an air base in Taiwan.  He also testified that he used to go for temporary duty assignment (TDY) in Vietnam and that he knows that he went to three different places in Vietnam.  He testified that he would stay for one month and then come back to the CCK Base in Taiwan.  He testified that he could not remember exactly what flight line the event involving the burning cockpit took place and cannot even remember what the flight lines looked like.  He then restated that the event occurred in Vietnam.  

Later in the hearing, the undersigned noted that the claims file contained a report from the National Personnel Records Center (NPRC) documenting that the Veteran had Vietnam service from June to July 1972.  Of record is a performance for the period from July 26, 1971 to July 25, 1972 with a duty station listed as CCK AB Taiwan.  His DD 214 lists that he had one year, two months, and thirteen days of foreign or sea service.  When asked if that may be when the incident occurred, the Veteran replied in the affirmative and stated that he thought the base that he was at was Tan Son Nhut.  

VA treatment records from June 2008 include a diagnosis of PTSD.  A VA psychologist has attributed his PTSD, in part, to the reported in-service stressor.  

As far as whether the Veteran has PTSD due to an in-service stressor what is lacking is verification of the occurrence of the reported in-service stressor.  The Veteran has provided some identification as to the base at which the stressor occurred and the NPRC report of service in Vietnam is consistent with his report of TDY duty in Vietnam.  VA has a duty to assist a claimant in obtaining evidence to support a claim.  38 U.S.C.A. § 5103A.  The information the Veteran has provided appears sufficient for the RO/AMC to conduct research to determine if the in-service stressor can be verified.  A remand is necessary so that VA can fulfill its duty to assist in this regard.  


B.  Clemons matters

The Veteran's claim of entitlement to service connection for disability due to psychiatric conditions is not limited to disability due to PTSD but rather includes disability due to any diagnosed psychiatric condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

VA treatment notes include the Veteran's report that he has been depressed and anxious since his military service.  May 2008 VA treatment notes include diagnoses of depressive disorder and anxiety disorder.  The clinician who provided those diagnoses also conducted an extensive interview with the Veteran in July 2008.  That interview includes the Veteran's description of the alleged in-service event involving the pilot.  

Given that the Veteran has standalone diagnoses of depressive disorder and anxiety disorder, and that those diagnoses were made very near the time when the Veteran was describing in-service and preservice events, it is unclear to the Board whether his anxiety disorder and/or depressive disorder are related to his active service; separate and distinct from any PTSD that he may have.  Of note, although service connection for PTSD requires verification of an in-service stressor, there is no such requirement for establishing service connection for other psychiatric conditions.  

The Board finds that the Veteran's statements regarding depression and anxiety since military service coupled with the May and June 2008 VA treatment records are sufficient to trigger VA's duty to assist him by providing an examination and obtaining an expert opinion as to whether any anxiety disorder or depressive disorder had onset during or is etiologically related to his active service.  38 U.S.C.A. § 5103A(d) (West 2002).  This must be accomplished on remand.  

Those 2008 VA treatment notes also document the Veteran's report that he was treated for depression by a private physician in the 1980s and 1990s.  The Board finds no treatment record from the 1980s and only minimal records from the late 1990s of treatment for psychiatric symptoms.  On remand, the Veteran should be asked to provide the records of treatment not already assassinated with the claims file or provide VA with the necessary information and authorizations to assist him in obtaining the evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's available service personnel records and associate the records with the claims file.  Determine from those records the dates that the Veteran was assigned to CCK Air Base in Taiwan.  

2.  Conduct all reasonable research to determine if a pilot was injured or killed in a cockpit fire on an air strip at DaNang Air Base, Tan Son Nhut Air Base, or Cam Ranh Air Base, in the Republic of Vietnam, between June 7, 1972 and July 7, 1972.  Conduct all reasonable research to determine if a pilot was injured or killed in a cockpit fire on an air strip at CCK Airbase in Taiwan during the time frame that the Veteran was assigned to that base, to include, at minimum, from July 26, 1971 to July 25, 1972.

This research must include contacting the U.S. Army & Joint Services Records Research Center (JSRRC) and efforts to obtain any morning reports or other relevant reports of these Air Bases for the indicated time frames.  Associate all obtained records with the claims file.  Document all efforts with regard to this research and associate all such documentation and responses with the claims file.  

3.  Send a letter to the Veteran asking him to either submit all records of private psychiatric treatment in the 1980s and 1990s or to provide the necessary authorizations for VA to assist him in obtaining any such outstanding records.  Associate all obtained or submitted records with the claims file.  If efforts to obtain the records are unsuccessful, associate documentation of such efforts with the claims file.  

4.  Then, after completing the above requested development, schedule the Veteran for a VA psychiatric examination to determine if any current psychiatric condition, other than PTSD, had onset during or was caused by the Veteran's active service.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to address the following:  

(a)  Identify any and all psychiatric conditions that the Veteran has had at any time since he filed his claim in May 2008.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric condition other than PTSD, including the depressive disorder and/or anxiety disorder diagnosed in 2008, had onset during the Veteran's active service or was caused by his active service.  The examiner must provide a complete rationale for any and all conclusions reached.  

5.  Then, readjudicate the issue of entitlement to service connection for a psychiatric disorder.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


